Allow me, on behalf of Venezuela, to extend
to you, Sir, our very special congratulations on your election
as President of the General Assembly at its forty-eighth
session. It is of great significance to us that the Permanent
Representative of Guyana - a country with which we
maintain special relations of friendship and cooperation -
should be directing the work of this important Assembly.
The President of Venezuela, Mr. Ramon J. Velásquez, would
have liked to be present on this important occasion.
However, the current situation in the country necessitates his
remaining in Caracas.
In recent months Venezuela has had to assume
exceptional responsibilities. Yesterday marked the end of
our term as president of the Security Council. During that
term, events of vital importance have taken place in the
world. In particular, during the past 12 months we have
witnessed with horror the re-emergence of hatreds, barbarism
and episodes of ethnic cleansing that we thought had been
consigned for ever to the saddest and blackest pages of
history. In the conflict that is tearing apart the former
Republic of Yugoslavia, Venezuela has played an important
role - a role widely recognized by the other members of the
Council - in the protection of human rights. Acting within
the framework of the international bodies, we have sought,
above all, to restore peace to that tormented region.
The United Nations has accumulated a wealth of
experience in the deployment of operations for the
maintenance of order - even in some situations in which
peace had not yet been attained. With the new situation in
the world, an organization that was established for purposes
of dialogue and negotiation is faced with challenges of a
different kind. From the maintenance of order in a
traditional sense, it has moved on to operations that include
military aspects, humanitarian, institutional and electoral
assistance, the monitoring of human-rights issues and even
development aid. In recent months the United Nations has
played an active and varied role against an ever-changing
international background.
This year, too, the world has seen the emergence of new
hopes. In one of the most strife-torn regions of the planet,
where there appeared to be no prospect of understanding or
future coexistence, two old enemies, the State of Israel and
the Palestine Liberation Organization, have taken significant
steps towards a joint search for peace and the harmonious
development of the two peoples. Venezuela welcomes the
Washington agreement between Israel and the PLO, and will
work within the framework of the United Nations to achieve
a body of measures and resolutions that will help to erase
the hatreds of a past that is still too close. Similarly, we
support the peace initiatives and the process of
demilitarization and the non-proliferation of nuclear weapons
that have always been an essential part of the work of this
Assembly.
Forty-eighth session - 1 October l993 9
During our months on the Security Council, we have
experienced, at first hand, the accelerated pace of world
events today. We are concerned at the uncertainty of the
roads to be taken and the instability that prevails in many
corners of the world. There are no longer any ideologies,
established values or clear directions. Nevertheless, amidst
all the confusion a few issues have emerged which could
become the single prevalent ideology of mankind. These are
human rights, the defence of democracy and the protection
of the environment.
Last June, in Vienna, the United Nations sponsored that
remarkable encounter, the World Conference on Human
Rights. We engaged there in a fruitful dialogue between
Governments and non-governmental organizations, with the
aim of working together to wipe out the injustices that still
exist in our countries. In Vienna, we came to realize that
the protection of human rights has become a topic of interest
to people of different races from all parts of the world. The
Conference confirmed the universal value of those rights and
reaffirmed that democracy, human rights and development
are equally important and mutually reinforcing objectives.
The further improvement of democracy might begin in
this Organization, where the reform of the Security Council
continues to be necessary in order to make its decisions
more representative. The General Assembly must attach the
proper importance to the discussion of this issue. Venezuela
shares the general concern with making the United Nations
a more transparent and democratic Organization. The new
international scenario calls for a more representative Security
Council without exclusive rights that discriminate against
some Member States.
In the context of the defence of democracy, the United
Nations and regional organizations have made outstanding
efforts, especially in Haiti, where it is our hope that the
lawfully constituted Government will be restored, and in
Guatemala, where forces attempting a coup d’état were
defeated by the weight of civil society. Today, democratic
regimes prevail in almost all of Latin America. However,
our democracies are still young and have experienced
difficulties in recent months.
In Venezuela, we have overcome a severe political
crisis which undoubtedly had the result of strengthening our
institutions. Following a process which took place entirely
within the framework of the law, Mr. Ramón J. Velásquez
succeeded to the highest office. He is a distinguished
historian, respected by all political forces in the country for
the honesty he has shown in his career and for his profound
knowledge of the Venezuelan mentality.
Democracy is a system of values within which respect
for institutions is not only a duty but a necessity. There
have always been attempts in Latin America to justify the
use of force. Order, the fight against terrorism or
communism, the inefficiency of the State: these reasons
have often been used to justify regimes that, finally, did not
re-establish order but abolished freedom. In the past, this
has happened in Venezuela. Today, we have the serenity of
waiting for our institutions to function, and we can now say
with pride that democracy persists in Venezuela and that we
have been able to overcome a serious political crisis.
Nevertheless, our future is clouded by economic
difficulties. The defence and maintenance of democracy
requires the full cooperation of the industrialized countries
in the search for a form of economic development that will
afford our impoverished peoples a life of dignity. Hence,
we support the proposal by the President of the General
Assembly, Mr. Samuel Insanally, for a summit to discuss the
world’s economic problems and agree on programmes of
action to solve them. We agree that the "Agenda for Peace"
put forward by the Secretary-General,
Mr. Boutros Boutros-Ghali, should be complemented by an
agenda for development which would place socio-economic
problems on the same level as those of a purely political
nature. The establishment and preservation of democracy
involves reaching a balanced and equitable global growth
rate.
Balanced growth was the central topic of the first
session of the Commission on Sustainable Development in
New York. The establishment of that Commission is one of
the most significant outcomes of the Earth Summit in Rio de
Janeiro. There is an intimate link between the issue of
development, the financial resources required in order to
attain it and the strict protection of the environment. Despite
the lack of encouraging results, we still believe firmly in the
Rio Declaration on Environment and Development, and we
wish to draw particular attention to Principles 3 and 4, which
read as follows:
Principle 3:
"The right to development must be fulfilled so as to
equitably meet developmental and environmental needs
of present and future generations."
Principle 4:
"In order to achieve sustainable development,
environmental protection shall constitute an
10 General Assembly - Forty-eighth session
integral part of the development process and
cannot be considered in isolation from it."
Accordingly, we are greatly concerned at what is
happening on Venezuela’s Amazonian border. My country
has attached very special importance to the preservation of
nature. Fully 17 per cent of our territory consists of
specially protected national parks in which economic
activities are closely monitored and restricted. On the
southern border, in particular, we have had the support of
scientific organizations and universities in the establishment
of the Alto Orinoco-Casiquiare Biosphere Reserve, covering
an area of 60,000 square kilometres. In this zone, by law,
economic activities must be compatible with the fragility of
the tropical forest ecosystem. Particular importance is
attached to the cultural and linguistic heritage of the
indigenous peoples, whose way of life has always been
compatible with preservation of the environment.
Over the past five years, unfortunately, we have
undergone a true invasion whose results are disastrous for
the environment and which has introduced a climate of
violence hitherto unknown in the area.
The cause is illegal mining, which, while taking
advantage of the forested and inaccessible nature of
Amazonia, is destroying rivers and whole hectares of
vegetation. This phenomenon has reached a scale large
enough to cause concern, to the point that it is escaping
control by the States. Just recently - last July - illegal
miners massacred a group of Venezuelans, of the Yanomami
tribe. Brazil and Venezuela, where the criminal act was
carried out, have established an ad hoc commission to
investigate the facts and to make sure that the criminals are
punished. But the fact that these events can occur gives a
clear idea of the seriousness of the situation we are facing in
Amazonia. Trees are being cut down, the sources of our
great rivers are being deforested, the waters of the great
tropical forest are being polluted with mercury and the
indigenous population, the original inhabitants of the region,
are being murdered.
The Amazonian border of Venezuela, 2,200 kilometres
long, has been preserved. On our side there is the biosphere
reserve, and in Brazil there is the Yanomami park,
established in 1992 and covering 94,000 square kilometres.
Nevertheless, the deaths of the indigenous Venezuelans show
that violence and destruction are beginning to penetrate these
protected areas. Illegal mining is a business behind which
are the gold and diamond transnationals that arm them,
provide them with machinery and build landing strips in the
forest. They are deforesting Amazonia. Each year an area
of forest the size of Portugal is destroyed. They are wiping
out plants and animals: it is estimated that
1,200,000 species will disappear in the next 25 years. They
are annihilating the local population, and this in 1993, when
the whole world is commemorating the International Year
for the World’s Indigenous People.
Therefore, Venezuela addresses the international
community to denounce this serious environmental situation.
All the countries of the Amazon Basin have clearly
proclaimed our sovereignty over the land in question.
Amazonia belongs to us, but we have the responsibility to
protect it, now and for future generations. We must work
together to preserve our tropical forest. Each country in the
region is making special efforts to take up the challenge of
sustainable development in this zone where the ecological
balance is so precarious. We particularly welcome the
establishment in Brazil of the Ministry of the Environment
and the Conservation of Amazonia, which will undoubtedly
be an important factor in solving the problem. Only open
and sincere dialogue between the countries of the region will
enable us to resist the gold and diamond multinationals that
are destroying, without regard for morality, this important
part of the heritage of mankind.
We must live up to the environmental commitments
entered into at the Rio Summit. We need technical support
and political, economic and social backing to confront the
economic interests that are destroying our heritage. I appeal
to the mining transnationals to understand that development
does not mean destruction; to international agencies to help
us implement the principles of sustainable development in
this zone; and to the wealthiest countries to understand that,
while poverty and ignorance persist among large segments
of the population in Latin America, violence and
environmental destruction will continue.
The United Nations has performed a monumental task
in convening the Earth Summit and the Conference on
Human Rights, and now the major meetings on population
and social development. The resolutions adopted at these
conferences are now being violated in Amazonia. Venezuela
is making a great effort to ensure the preservation of the
environment, often in areas to which access is extremely
difficult. We are fighting for human rights among people
who are not accustomed to respecting the law. We are
trying to proceed in accordance with the principles of
sustainable development, standing up to the companies that
are seeking only to extract the wealth of the soil at a rapid
pace. These are difficult tasks, but we are convinced that
this effort is necessary in order to conserve our Amazonia
and preserve it for future generations of our peoples and also
Forty-eighth session - 1 October l993 11
for future generations of all mankind. The United Nations
is the appropriate forum for the whole world to learn of our
efforts to preserve this territory, its biodiversity and the
integrity of its rightful inhabitants.
